
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 309
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Rush submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the need for a $500 million recovery fund focusing exclusively on travel and
		  tourism to be administered by the Gulf Coast Claims Facility in the wake of the
		  BP oil spill.
	
	
		Whereas the travel industry in Louisiana, Mississippi,
			 Alabama, and Florida generates $94 billion in revenue and accounts for over 1
			 million jobs, all of which is in jeopardy due to the BP oil spill;
		Whereas the BP oil spill has threatened the natural
			 resources of the Gulf States, damaged beaches and shorelines, and caused
			 significant declines in travel and tourism throughout the region, and leading
			 travel indicators point to sharp declines in traveler levels, independent of
			 where oil has washed ashore;
		Whereas travel is a perception-based business and
			 exaggerated or sensationalized media coverage of the oil spill unnecessarily
			 drives travelers elsewhere, exacerbating the harm done to local business and
			 employees;
		Whereas also contributing to traveler declines in the Gulf
			 are consumer uncertainties about where oil has washed ashore and where it will
			 come ashore in the future;
		Whereas when a region experiences prolonged declines in
			 travel resulting from consumer misperceptions, economic hardship and job loss
			 can ripple throughout a local economy;
		Whereas a study by Oxford Economics found that the
			 potential impact of the oil spill in the Gulf of Mexico could adversely affect
			 tourism arrivals in coastal communities for up to 3 years at a cost of $22.7
			 billion dollars in lost revenue;
		Whereas it is not too late to mitigate these economic
			 losses by taking an active role in providing credible and accurate information
			 to the traveling public;
		Whereas the simplest and most effective way to accomplish
			 this is to direct BP to invest $500 million over the next 3 years in
			 comprehensive information-based marketing campaigns designed to bring travelers
			 back to the Gulf Coast;
		Whereas a study by Oxford Economics also found that a $500
			 million information-based marketing campaign could yield $7.5 billion in
			 traveler spending in the Gulf Coast region and significantly increase traveler
			 levels, thereby helping local economies recover from the impacts of the oil
			 spill;
		Whereas the Gulf Coast Claims Facility and the $20 billion
			 dollar escrow account have been established only to pay for damages that have
			 already occurred, rather than also to prevent further economic damages from
			 happening, leaving the travel industry in a frustrating predicament and with a
			 grim outlook;
		Whereas BP recently denied the State of Florida its
			 request for another marketing grant and instead informed the Governor’s office
			 that individual counties and cities should submit claims directly to BP;
		Whereas, to date, the type of documentation needed to file
			 a marketing claim or the criteria that will be used to evaluate these claims
			 has not been presented by BP to any potential claimants; and
		Whereas it is important to avoid potential uncertainties
			 and inequities in the distribution of tourism marketing dollars to recipients
			 on the Gulf Coast: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)a $500 million dollar recovery fund
			 focusing exclusively on travel and tourism should be funded by BP and
			 administered by the Gulf Coast Claims Facility;
			(2)the funds should be administered through an
			 open and transparent process with a defined set of criteria for award;
			 and
			(3)county or parish
			 and State tourism boards and visitors bureaus in Louisiana, Mississippi,
			 Alabama, and Florida should all be eligible for funding based on a
			 demonstration of a decline in travelers since the beginning of the BP oil
			 spill.
			
